Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before
                                                                           Apr 16 2014, 9:19 am
 any court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.




ATTORNEY FOR APPELLANT:                               ATTORNEYS FOR APPELLEE:

ELIZABETH A. BELLIN                                   GREGORY F. ZOELLER
Elkhart, Indiana                                      Attorney General of Indiana

                                                      GEORGE P. SHERMAN
                                                      Deputy Attorney General
                                                      Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

BRYAN J. FIELDS,                                      )
                                                      )
       Appellant-Defendant,                           )
                                                      )
               vs.                                    )      No. 20A03-1308-CR-330
                                                      )
STATE OF INDIANA,                                     )
                                                      )
       Appellee-Plaintiff.                            )


                     APPEAL FROM THE ELKHART SUPERIOR COURT
                          The Honorable Charles C. Wicks, Judge
                              Cause No. 20D05-1208-FD-974


                                            April 16, 2014

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Chief Judge
                                     Case Summary

       Brian J. Fields appeals his conviction for Class D felony theft. Fields contends

that the prosecutor committed misconduct at his trial and the evidence is insufficient to

support his conviction. Finding that the prosecutor did not commit misconduct and the

evidence is sufficient, we affirm.

                              Facts and Procedural History

       One day in December 2011, a customer approached Scott Evans, the manager of a

Pet Supplies Plus in Goshen, Indiana, and said she saw a man, Fields, acting suspicious.

Tr. p. 69-70. Evans looked outside and saw Fields, who had just exited the store after

purchasing some items, getting on his moped. Evans approached Fields and asked to see

his receipt. Id. at 70. Evans saw that Fields had a couple bags of live fish and a cat toy,

and these items were on the Pet Supplies Plus receipt. Id. at 71. Fields also had three

other items for a dog—a bully stick, a pig snout, and a rawhide chew—but none of these

items were on the Pet Supplies Plus receipt. Id. Fields said that he had purchased the

three dog items at another store, but Evans did not believe him because the brand of one

of the items was exclusive to Pet Supplies Plus stores. Id. at 77. Evans told Fields to

wait while he went inside to get a pen to take Fields’s contact information. Id. at 107.

When he returned about a minute later, Fields was driving away. Id. at 78-79, 109.

Evans contacted police. Id. at 80.

       The State charged Fields with Class D felony theft. His jury trial was in June

2013. At Fields’s trial, jurors viewed the pet store’s surveillance video. The video

showed Fields walking down aisle one, where only dog items—including bully sticks, pig


                                            2
snouts, and rawhides—were kept. Id. at 84-85; State’s Ex. 2. The video also shows Fields

pausing to reach toward merchandise in aisle one. State’s Ex. 2. Throughout his trial,

Fields claimed that he had purchased the bully stick, pig snout, and rawhide from other

stores in the nearby city of Mishawaka, and he denied stealing anything from the Goshen

Pet Supplies Plus. Tr. p. 129, 136. On cross-examination, the prosecutor asked if Fields

had any receipts from the other stores where he claimed to have purchased the bully stick,

pig snout, and rawhide. Fields replied that he “looked for them, and [] did not find

them.” Id. at 140. The prosecutor also asked Fields if he had used any of his rewards

cards to track the Mishawaka purchases since “you’re sitting here saying that you didn’t

take any of those [dog] items [from the Goshen Pet Supplies Plus].” Id. Fields said he

had not. Id. When asked why he left the store before the manager returned to take his

contact information, Fields said he had not given it much thought, saying it “wasn’t like

a[n] assess-the-situation type of thing.” Id. at 142.

       In his closing argument, the prosecutor commented on Fields’s claim that he

bought the bully stick, pig snout, and rawhide from other stores:

        “We don’t have a receipt to show that [Fields] paid for the [dog items].”
        “[Fields] testified that he bought all of the dog items in [] Mishawaka,
         either Petco or at Pet Supplies Plus or PetSmart.”
        “[Fields] didn’t think it was important enough to check the rewards card
         program records, his bank records. He didn’t provide you with any
         receipts today.”
        “[H]e didn’t have a single receipt to show you today knowing that he
         [has been] charged with a felony.”

Id. at 153, 176-78.




                                              3
       The jury found Fields guilty. The trial court gave him a two-year sentence, with

eighteen months suspended and six months executed in a community-corrections

program. See Appellant’s App. p. 74.

       Fields now appeals.

                                     Discussion and Decision

       Fields appeals his conviction for Class D felony theft. He contends that the

prosecutor committed misconduct at his trial and the evidence is insufficient to support

his conviction.

                                    I. Prosecutorial Misconduct

       Fields claims that the prosecutor committed misconduct at his trial. Specifically,

Fields claims that the prosecutor improperly shifted the burden of proof onto him by

commenting on his failure to produce a receipt for the three dog items he claimed to have

purchased at other stores.      Fields concedes that he did not object to any of the

prosecutor’s comments that he now challenges.

       Generally, in order to preserve a claim of prosecutorial misconduct for appeal, a

defendant must not only raise a contemporaneous objection but also request an

admonishment, and if the admonishment is not given or is insufficient to cure the error,

then the defendant must request a mistrial. Poling v. State, 938 N.E.2d 1212, 1217 (Ind.

Ct. App. 2010) (citation omitted).         Because Fields did not object, he has waived

his prosecutorial-misconduct claim and must show fundamental error to be entitled to

reversal. Id. (citation omitted).




                                               4
       Fields is correct that the State may not suggest that the burden of proof shifts to

the defendant during a criminal case. Dobbins v. State, 721 N.E.2d 867, 874 (Ind. 1999).

But prosecutors are entitled to respond to allegations and inferences raised by the defense

even if the prosecutor’s response would otherwise be objectionable. Dumas v. State, 803
N.E.2d 1113, 1118 (Ind. 2004) (citing Brown v. State, 746 N.E.2d 63, 68 (Ind. 2001)).

Here, Fields repeatedly denied stealing from the Goshen Pet Supplies Plus; throughout

his trial he claimed that he had purchased the bully stick, pig snout, and rawhide from

other stores in nearby Mishawaka. The prosecutor was entitled to counter with the

argument that Fields had not produced a receipt or other evidence to support that claim.

See Harris v. State, 644 N.E.2d 552, 554 (Ind. 1994) (Prosecutor did not commit

misconduct by comparing the believability of defendant’s contention to the State’s

contention). Because we find no error in the prosecutor’s conduct, Fields’s claim of

fundamental error fails.

                             II. Sufficiency of the Evidence

       Fields also contends that there is insufficient evidence to sustain his theft

conviction. Our standard of review with regard to sufficiency claims is well settled. In

reviewing a sufficiency of the evidence claim, this Court does not reweigh the evidence

or judge the credibility of the witnesses. Steen v. State, 987 N.E.2d 159, 163 (Ind. Ct.

App. 2013) (citation omitted), trans. denied.     We consider only the evidence most

favorable to the verdict and the reasonable inferences drawn therefrom and affirm if the

evidence and those inferences constitute substantial evidence of probative value to




                                            5
support the verdict. Id. Reversal is appropriate only when a reasonable trier of fact

would not be able to form inferences as to each material element of the offense. Id.

        Class D felony theft is governed by Indiana Code section 35-43-4-2(a), which

states that “A person who knowingly or intentionally exerts unauthorized control over

property of another person, with intent to deprive the other person of its value or use,

commits theft, a Class D felony.”

        After receiving a tip that Fields had acted suspiciously in the store, the manager of

the Goshen Pet Supplies Plus confronted Fields in the parking lot and asked to see his

receipt. Fields had a receipt for the live fish and cat toy in his possession, but he did not

have a receipt for the bully stick, pig snout, or rawhide in his possession. The manager

asked Fields to wait while he went inside to get a pen to take down Fields’s contact

information, but Fields drove away on his moped.1                  The store’s video surveillance

showed Fields walking down aisle one, where only dog items—including bully sticks, pig

snouts, and rawhides—were kept. The video also shows Fields pausing to reach toward

merchandise in aisle one. From this, the jury could draw a reasonable inference that

Fields had committed theft. The jury was also entitled to reject Fields’s claim that he

purchased the bully stick, pig snout, and rawhide from other stores in a nearby city. We

therefore affirm Fields’s Class D felony theft conviction.

        Affirmed.

NAJAM, J., and BROWN, J., concur.




        1
         Evidence of flight is relevant as circumstantial evidence of guilt.   See Maxey v. State, 730
N.E.2d 158, 162 (Ind. 2000) (citation omitted).
                                                   6